PER CURIAM.
ON MOTION FOR NEW TRIAL
In this case the appellant entered a plea to criminal charges and reserved his right to appeal the denial of his motion to suppress. Because the parties agree that a transcript of the hearing on the motion to suppress is unobtainable and in all likelihood cannot be accurately reconstructed, through no fault of the Appellant, the appellant is entitled to withdraw his plea and proceed with a new suppression hearing. See Green v. State, 855 So.2d 687 (Fla. 2d DCA 2003).
REVERSED and REMANDED.
SHARP, W., GRIFFIN and MONACO, JJ., concur.